DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-17 in the reply filed on October 31, 2018 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Tietz (US 2002/0077037) in view of Sung (US 2008/0171503).
The prior art of Tietz teaches fixed abrasive particles.
Regarding claim 11. The method of manufacturing a composite article as taught Tietz, comprising: providing a polishing pad 39 including a rough surface (the pyramids of the abrasive composite elements 54 ensure the rough surface, see Fig. 13 and [0101 of Tietz and the discussion of the 3D textured surface aka rough); providing a semiconductor structure (wafer 34 see Fig. 20) disposed above the polishing pad 39; contacting the semiconductor structure with the rough surface of the polishing pad; rotating the semiconductor structure relative to the polishing pad see [0004]; providing a wood material (see [0074] and  [0078] of Tietz.

 The method of Tietz fails to teach the step of compressing the wood material and a debris produced upon the rotation of the semiconductor structure to form the composite article, wherein the debris includes a portion of the polishing pad removed from the polishing pad upon the rotation of the semiconductor structure.   

Furthermore, the prior art of Tietz fails to teach regarding claim 14. The method of Claim 11, further comprising: prior to the compression of the wood material and the debris. See [0132] of Tietz where debris is discussed cleaning the debris to remove a portion of a semiconductor structure debris from the debris, wherein the portion of the semiconductor structure debris is generated from the semiconductor structure upon the rotation of the semiconductor structure.  

The prior art of Sung teaches the methods of bonding superabrasive particles to an organic matrix. See [0085] where a press 42 is discussed as applying a force to the abrasive particles. The press may be constructed of wood. See also [0086] – [0093] where the wood is incorporated with the debris via a binder/adhesive to ensure the debris does not damage or contaminate the wafer and extends the longevity of the pad as it has been reinforced to create a composite material. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Tietz to provide wood and compress it to the pad and debris to extend the life of the pad while compartmentalize the debris to mitigate damage and contamination in the CMP.

Regarding claim 12. The method of Claim 11, wherein the rough surface of the polishing pad is in contact with the semiconductor structure upon the rotation of the semiconductor structure.  See Fig. 20 and [0004] of Tietz.

Regarding claim 13. The method of Claim 11, wherein the polishing pad includes a plurality of protrusions protruded from the rough surface of the polishing pad, and a height of one of the plurality of protrusions is reduced by the rotation of the semiconductor structure.   This is discussed in [0022]  and [0025] of Tietz where the pad is erodable. Note the wear or loss of height of protrusions is discussed throughout Tietz esp. within [0032] – [0039] of Tietz. See also [0047] of Tietz.

Regarding claim 15. The method of Claim 11, further comprising applying a force over the semiconductor structure towards the polishing pad upon the rotation of the semiconductor structure.  See the discussion of contact between the pad and wafer in [0004] of Tietz.

Regarding claim 16. The method of Claim 11, further comprising rotating the polishing pad relative to the semiconductor structure.  See Fig. 13 and [0004] of Tietz.

Regarding claim 17. The method of Claim 16, wherein the rotation of the polishing pad and the rotation of the semiconductor structure are performed separately or simultaneously.
See Fig. 13 and [0004] of Tietz.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Meana-Estaban et al (US 9,616,551) teaches a method to provide an abrasive product 100 see Fig 4b with a pad with protrusions to hold the abrasives (abrasive grains 113).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716